DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/15/2021 has been entered.

Status of Claims
Claim(s) 1 and 12 is/are currently amended. Claim(s) 2-4, 6-7, 9-11 and 13-19 has/have been canceled. Claim(s) 1, 5, 8 and 12 is/are pending.

Rejections Withdrawn
Rejection under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Objections
Claim(s) 1 and 12 is/are objected to because of the following informalities: there are two different sets of limitations/conditions labeled a-f. The claims should be amended for clarity, e.g., designating each of the different conditions for the severe and slight abnormality standards with different symbol, etc. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and claims dependent thereon, the limitation "wherein, after the statistical analysis result is determined to be that the first user respiration data set meets the severe data abnormal standard or the slight abnormal standard, the first user respiration data set is adjusted based on weighted averages of all parameters in a stable state period of a previous cycle of the first user" is indefinite. Is it is unclear in what manner, if any, the above-noted limitation limits the claimed system, as no element is recited as performing the adjusting, the system is not recited as using the adjust first respiration data set, there is no indication that the data set is adjusted by way of the system (e.g., the system is capable of allowing a user to adjust the data set), etc. Specifically, it is unclear if it is Applicant's intention that the processor is configured for this purpose, which the application as filed does not appear to sufficient support, as further below, the respiration data acquired/processed by system is merely capable of being adjusted (e.g., by a user), etc
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and claims dependent thereon and claims dependent thereon are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1 and claims dependent thereon, the limitation "wherein, after the statistical analysis result is determined to be that the first user respiration data set meets the severe data abnormal standard or the slight abnormal standard, the first used respiration data set is adjusted based on weighted averages of all parameters in a stable state period of a previous cycle of the first user" lacks sufficient support in the application as filed. The only mention of adjusting any data based on weighted averages is in paragraph [0052] of the specification as filed. Said paragraph, in its entirety states, "For the off-line diagnosis system, after the cloud platform sends an alarm, the patient should contact the doctor in time and then the doctor diagnoses the conditions of the patient face to face; or the doctor actively diagnoses the patient face to face. If the patient may suffer AECOPD soon and needs therapy in the hospital according to the judgment of the doctor, then the current monitoring cycle of the on-line system is ended by the doctor; after the 
Though Applicant does not provide any additional information as to what an "initial state value set" is, to the best of the examiner's understanding in view of the above, Applicant appears to disclose a doctor may adjust "stable state judgment standards" (e.g., the stable state judgment standards initially applied in the next monitoring cycle) based on weighted averages of all parameters in a deemed stable state period if said doctor determines the patient is merely "in a fluctuating period of the stable COPD state" rather than requiring hospitalization. Applicant does not disclose adjusting a single set of respiration data (i.e., "the first respiration data set") based on weighted averages of all parameters in a stable state period of a previous cycle of the first user as recited in claim 1. Additionally, as noted above, Applicant discloses there is at least one step performed, or decision made, by a doctor between the determination that a severe/slight abnormal notification should be sent and adjusting the stable state judgment standards. Specifically, Applicant discloses a doctor first judges the alarm to be "merely in a fluctuating period of the stable COPD state" prior to setting "an initial state value set of the next cycle of the user" based on the weighted averages in the stable state period, which is not present in the recited claim. Accordingly, the above-noted step lacks sufficient support in the application as filed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 8 and 12 is/are rejected under 35 U.S.C. 103 as obvious over US 2018/0184945 A1 (previously cited, Borel) in view of US 2012/0179061 A1 (previously cited, Ramanan), US 2016/0302671 A1 (previously cited, Shariff), and US 2007/0179347 A1 (previously cited, Tarassenko); or alternatively, over Borel in view of Ramanan, Shariff, Tarassenko, and US 2017/0238867 A1 (previously cited, Javed).
Regarding claims 1 and 12, Borel teaches/suggests a system for evaluating acute exacerbation of chronic obstructive pulmonary disease (Fig. 2) and method for alarming abnormal user respiration data, the system/method comprising:
a receiving unit configured for receiving at least one user respiration data set sent by at least one respirator device in at least one uploading cycle (¶ [0036] wherein a remote server is adapted to receive data representative of respiration parameters from a respiratory assistance device); 
a processing unit configured for acquiring a first user respiration data set sent by a user of one respirator device among the at least one respirator device in one uploading cycle (¶ [0040] wherein the server comprises calculation means to analyze the received respiration parameters), statistically analyzing the first user respiration data set on the basis of a stable state value set of a previous monitoring period of the user (¶ [0090] established reference values), and in response to a determination based on the statistical analysis that the first user respiration data set meets a data abnormal standard, sending an audio, video or text notification to a messaging device of a user so that the user will be notified of the data abnormal standard, and so that the user is notified that a data abnormal standard was observed in the data, and so that the user of the one respiratory device may receive timely medical care (¶ [0040] wherein the calculation means detects a significant change in one of the respiration parameters and generates an alert in response to said detection; etc.; ¶ [0019] wherein the warning signal may include a SMS to a mobile phone of the patient; ¶ [0087]; ¶ [0103]; etc.); and
a storage unit configured for storing the at least one user respiration data set sent by the at least one respirator device, wherein the receiving unit is further configured for storing the at least one user respiration data set in the storage unit (e.g., ¶ [0063] wherein the remote server device stores data collected by the respiratory assistance device), wherein the processing unit is configured for communicating with the storage unit for acquiring the user respiration data sets from the storage unit (e.g., ¶ [0040] wherein the server comprises calculation means to analyze the received respiration parameters, indicating the calculation means acquires the data received by the remote server to perform said analysis; and/or ¶ [0090] where the server continuously updates threshold values based on previous and new data, indicating the calculation means acquires the data received and stored by the remote server to perform said analysis).
Borel does not teach the processing unit is further configured for performing a validity analysis on the at least one user respiration data set which is stored in the storage unit and is sent by the at least one respirator device in one uploading cycle to yield validity analysis information, and update the at least one user respiration data set. However, Borel does teach the parameters measured by the respiratory assistance device includes usage time and leak information (¶ [0054]). 
Ramanan discloses during periods of high leak, the signal to noise for respiratory signal may be greatly reduced (¶ [0366]) and teaches/suggests a method comprising performing a validity analysis on user respiration data set to yield validity analysis information, such as a determination that an air leaking amount does not exceeds 30L/min (0.5 l/s) when the user uses at least one respirator device; and updating the user respiration data set based on the validity analysis (¶ [0036] weighting the data based on leak rate, including a 0 weight when the leak rate exceeds 0.5 l/s). 

Borel as modified teaches/suggests a validity standard of the validity analysis refers to that the user respiration data set sent by the at least one respirator device in one uploading cycle comprises an air leaking amount does not exceed 30L/min when the user uses the at least one respirator device, as discussed above. Borel as modified does not teach the validity standard further refers to the user respiration data further comprises at least four hours of user respiration data of the user using the at least one respirator device.
Shariff teaches/suggests performing a validity analysis on a user data set to determine if the user respiration data set comprises a minimum number of hours for a desired analysis (¶ [0061] wherein, if the physical data has been collected over a sufficiently long (i.e., first threshold length) period of time, the physiological data may be useful for determining trends). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/method of Borel with the validity standard of the validity analysis further comprising a minimum number of hours of user respiration data of the user using the at least one respirator device as taught/suggested by Shariff in order to ensure sufficient data is obtained for a reliable analysis (Shariff, ¶ [0061]). 

As noted above, Borel as modified teaches the processing unit is configured for statistically analyzing the first user respiration data set on the basis of a stable state value set of a previous monitoring period of the user. In particular, Borel teaches the current data set is analyzed relative to reference values from data sets of previous monitoring periods (¶ [0090]), such that the reference values are understood to represent stable or normal values for the specific user over the relevant time period. 
Alternatively/Additionally, Tarassenko teaches establishing a stable reference value that is similarly used as a basis for comparison to detect deviations and generate alerts (¶ [0017] average value calculated over 3 months of normal data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Borel with the processing unit being configured for statistically analyzing the first user respiration data set on the basis of a stable state value set of the user as taught and/or suggested by Tarassenko as a simple substitution of one known statistical analysis based on a stable state value of a user for another to yield no more than predictable results. See MPEP 2143(I)(B).
Borel as modified further discloses confirming the user respiration data meets an abnormal standard by acquiring a previous N-l respiration data set sent by the user in N-l uploading cycle e.g., claim 1, "wherein the processing unit is configured to send a first audio, video or text notification when the statistical analysis result is determined to be that the first user respiration data set meets a severe data abnormal standard; or, when the statistical analysis result is determined to be that the first user respiration data set meets a slight data abnormal standard…"). Accordingly, a system that comprises a processor configured for, or a method that includes, performing either of these steps meets the claims. 
Tarassenko teaches/suggests a method comprising sending a first notification when a statistical analysis determines/confirms that user respiration data meets a severe data abnormal standard; and sending a different notification when a statistical analysis determines/confirms that user respiration data meets a slight data abnormal standard (¶ [0017] sending a moderate or serious warning based on the amount of deviation from normal values). 
etc.
Borel as modified discloses/suggests the data abnormal standard comprises a severe data abnormal standard and a slight data abnormal standard, as discussed above. Borel as modified further discloses the abnormal standard comprises at least a deviation of respiration frequency from a stable state respiration frequency value of at least a predetermined percentages (e.g., Borel, ¶ [0091]; ¶ [0114]; etc.), but does not expressly teach the claimed percentages (i.e., greater than 30% defining a severely abnormal state and between 25-30% defining a slightly abnormal state) are utilized for distinguishing between severe and slight abnormal states based on respiration frequency. 
Tarassenko at least suggests the threshold percentages provide a quality that can be optimized, specifically, the accuracy and/or reliability of identifying the severity a user's clinical state (e.g., accurately and/or reliably distinguishing between moderate, severe, etc. abnormalities). The result effectiveness of choosing an appropriate threshold is more explicitly acknowledged by Javed (e.g., ¶ [0116] where the choice of the threshold affects the sensitivity and specificity of the 
Since Tarassenko and/or Javed teach/suggest the threshold percentage ranges defining each level of severity provide a quality which can be optimized, as noted above, the specific claimed deviation ranges for severe and slight abnormal states would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).
With respect to claim 1, the limitation "wherein, after the statistical analysis result is determined to be that the first user respiration data set meets the severe data abnormal standard or the slight abnormal standard, the first user respiration data set is adjusted based on weighted averages of all parameters in a stable state period of a previous cycle of the first user" does not clearly further limit the structure of the claimed system, and therefore has not been given patentable weight. See MPEP 2111.04(I). Specifically, the limitation does not require any component of the system be configured for adjusting the first respiration data set, does not require any component of the system be configured for allowing a user to access said data for the claimed adjustment, does not require the system to use the adjusted first respiration data set in any manner, etc. 
Regarding claim 5, Borel as modified teaches/suggests the uploading cycle is 24 hours (throughout document, wherein the observation window is daily).
Regarding claim 8, Borel as modified teaches/suggests the limitations of claim 1, as discussed above. Borel as modified further teaches/suggests the stable state value set of the same user is fluctuating (Borel, ¶ [0105] wherein the thresholds/quartiles are recalculated daily, as new data is received, as illustrated in Fig. 6; Tarassenko, ¶ [0017] wherein a central tendency (average) 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant submits the cited prior art does not teach the newly added limitation of claim 1 (Remarks, pg. 11). 
The examiner respectfully disagrees, as it is unclear in what manner said limitation limits the scope of claim 1, as noted above. As discussed above, claim scope is not limited by claim language that does not limit a claim to a particular structure. See MPEP 2111.04(I). The newly added claim limitation neither requires any component of the system to be configured to perform any additional steps nor clearly further limits the manner by which any previously-recited step is performed. Additionally, as discussed above, there in insufficient support for the newly added limitation. 
Applicant submits, "Tarassenko does not disclose each factor as recited by claim 1. Claim 1 recites several factors to determine the abnormal situation of the first user. Even further, claim 1 divides the abnormalities unto two categories: slight abnormal standard and severe abnormal standard. Claim 1 then determines the quantitative, and not mere qualitative, requirement for each of the several factors to be met, in order to the situation falling into any of the above-mentioned abnormal situations. Tarassenko does not disclose any of these parameters, neither Tarassenko distinguishes between the slight and severe abnormalities. Examiner concludes that Tarassenko's teaching inherently discloses any of the two types of the abnormalities" (Remarks, pg. 14). 
The examiner respectfully disagrees. Claim 1 only requires one factor or parameter to be utilized to determine an abnormal condition ("the severe data abnormal standard comprises at least e.g., moderate, serious, etc. based on a quantitative analysis and/or comparison of currently measured parameter values to thresholds established as percentages of a user's baseline, or user's normal values for said parameter values (¶ [0017]). 
Applicant submits, "Tarassenko discloses a completely different approach in determining abnormalities. […] This is clearly in contrast with the claimed invention, in which merely requires comparison of values of the respiration frequency, the tidal volume, the ratio of the respiration frequency to the tidal volume, the percentage of user triggering the respirator device, the percentage of user switching the respirator device, the respirator device usage time and the blood oxygen saturation degree in one uploading cycle to determine an abnormality" (Remarks, pgs. 30-31). 
The examiner respectfully disagrees. Firstly, the claimed invention does not "require" comparison of values of the respiration frequency, the tidal volume, the ratio of the respiration frequency to the tidal volume, the percentage of user triggering the respirator device, the percentage of user switching the respirator device, the respirator device usage time and the blood oxygen saturation degree in one uploading cycle to determine an abnormality. All that it requires is comparison of any one of the above values, and specifically requires comparison of said value to a "stable state value," comparable to Tarassenko "normal" values. 

The examiner respectfully disagrees. Borel expressly discloses at least one of the recited parameters (e.g., respiratory frequency) by which to determine if an abnormality is present in respiration data (¶ [0020]), and discloses the thresholds for identifying abnormal data may be adjusted as desired (¶ [0114]), suggesting at least a design need for such a modification. Additionally, as noted above, the claim does not require using a "long list of parameters" to detect abnormalities. Rather, the claim requires only one of the recited parameters are used in such a detection. Lastly, the present invention does not appear to disclose "separate set of parameters" to detect different types of abnormalities, as Applicant contends. Rather, the claim recites the same "set" of parameters (or at least one of said set, as noted above) are used to detect either severe or slight abnormalities, wherein different percentage variations from stable distinguish abnormalities as severe or slight. There is no indication in the claim that entirely different parameters are used for one abnormality standard than the other, as Applicant appears to contend. Rather, the claim encompasses using a single recited parameter (or at least one of the recited parameters in combination with other, unrecited parameters), wherein the severity of the abnormality is detected based on the percentage variation from a stable state value of said parameter, which is comparable to what is disclosed by Tarassenko. 
arguendo, Borel discloses at least one of the recited parameters (respiratory frequency) by which to determine if an abnormality is present in the respiration data, there are several other factors recited in claim 1 based on which the abnormality may be determined" (Remarks, pg. 31). The examiner respectfully disagrees. Borel as modified meets the requirements of the claim, which is that at least one of the recited parameters is included in the data and used to assess a slight or severe threshold using the claimed percentage ranges. While the claim encompasses using further parameters, or recites "several other factors…on which the abnormality may be determined" (emphasis added), the claim language does not require use of all the recited parameters. 
Applicant further submits, the submitted Declaration demonstrates the claimed percentages are critical (pgs. 15-18). The examiner acknowledges that the Declaration has overcome the "design choice" modification(s) of Borel, which have been withdrawn. However, the claimed ranges were further rejected under a rationale that the optimization of these variables/ranges would be routine because each threshold is a result-effective variable and therefore would have been obvious. Applicants may rebut a prima facie case of obviousness based on optimization of a variable disclosed in a range in the prior art by showing that the claimed variable was not recognized in the prior art to be a result-effective variable. See MPEP 2144.05(II)(C). Applicant's Declaration does not establish that the thresholds or threshold ranges are not result-effective. Rather, Applicant's Declaration suggests the opposite, i.e., that optimizing a specific threshold through routine data collection and analysis increases accuracy of the determination, which is to be expected. To establish unexpected results an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP 716.02(e). Applicant's Declaration fails to make such a comparison, merely concluding without sufficient data and/or e.g., paragraph 3), the pending method claim (claim 12) is not limited to any particular condition, let alone COPD. Lastly, similar to Applicant's arguments, Applicant's Declaration appears to contend the claimed thresholds for all the recited parameters provides an increase in detection accuracy, e.g., paragraph 7 of the submitted Declaration. As noted above, while the claims may encompass using all of the recited parameters and their respective thresholds, the claims are not limited to this arrangement. Prior art teaching/suggesting any one of the claimed parameters and/or percentages thereof satisfies the claim. If it is Applicant's intention that the data set is required to contain all these parameters and use all of these parameters in assessing an abnormality by use of the claims threshold ranges, the claim language should be amended to reflect this intention (e.g., "the user respiration data set comprises a respiration frequency, a tidal volume, a ratio of the respiration frequency to the tidal volume, a percentage of user triggering the respirator device, a percentage of user switching the respirator device, a respirator device usage time and a blood oxygen saturation degree in one uploading cycle, "the severe data abnormal standard comprises" each of conditions a-f, "the slight data abnormal standard comprises" each of conditions a-f). 
Applicant further submits, "Borel operates in such way that upon detecting that at least 2 out of 3 abnormal values for 3 different parameters, it notifies the patient that there is an abnormality occurring. Modified Borel would be inoperable since Trassenko [sic] requires comparing one parameter with the patient's normal value for the same parameter. By this modification, Borel's invention never notifies the patient, since there is no instance that at least 2 of the parameters show abnormalities. Further, as noted above, the Examiner does not show any suggestion or motivation to make the proposed modification" (Remarks, pgs. 21-22); and "[Modified] Borel would be inoperable, since while Borel requires to compare detect at least two 
The examiner respectfully disagrees. Tarassenko teaches/suggests an alternative means or method for identifying an abnormality for a given parameter (percentage from stable or normal) than the method expressly disclosed by Borel (quartiles from stable or normal). Applicant has failed to provide sufficient reasoning as to why merely identifying a parameter is abnormal in a different way would prevent notification of said abnormalities by Borel (or Borel as modified), or why identifying one parameter as abnormal by using a percentage deviation from normal or a baseline would necessarily prevent identification of additional parameters as normal or abnormal.
Applicant further contends the rejections are based on impermissible hindsight. Applicant more specifically contends, "[The] Examiner used Applicants claim 1 as a roadmap to try and meet all limitations of Applicant's claim 1 because as shown and explained above not all of the limitations of claim 1 are disclosed by the prior art. The Examiner used the teachings of the present invention, in particular the parameters to determine slight or sever [sic] abnormalities and has come to a conclusion that the Borel in view of Ramanan, in view of Shariff and in further view of Tarassenko" (Remarks, pgs. 24-25). 
The examiner respectfully disagrees for at least the reasons noted above, and additionally notes it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Borel expressly etc.), as noted above. 
Applicant further submits the examiner has not provided a cogent reason to combine the four different prior art references. However, Applicant then acknowledges the examiner's provided reasons for modification. Applicant does not appear to specifically point out how any of the acknowledged reasons for modifying/combining are erroneous, other than a statement that the provided Declaration shows the Examiner's assertions "are not plausible and the limitations used in the claim are critical" (Remarks, pgs. 25-29). Applicant's Declaration and the shortcomings thereof has been addressed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571)270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791